El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Pretendiendo perpetuar el hecho de que siempre se le ha conocido con el apellido Ruiz, Emiliano Rodríguez instó en la Corte de Distrito de Aguadilla una información “ad per-*183petuam memoriam”. Por resolución de dicha corte de 21 de abril de 1947 en el caso civil núm. 18,897, y de acuerdo con la prueba testifical y documental practicada y con interven-ción del fiscal, se dispuso “que por el encargado del Regis-tro General Demográfico, Departamento de Salud, se pro-ceda a instancia de parte interesada a hacer constar al mar-gen de la inscripción del nacimiento del peticionario el he-cho de que éste ha venido usando el apellido Ruiz en lugar del de Rodríguez con el cual aparece inscrito, perpetuando así la memoria de este hecho como una condición de la persona del peticionario.” Como consecuencia de dicha reso-lución el Registrador Demográfico de Lares hizo constar al margen de la inscripción de nacimiento del peticionario, el hecho del uso del apellido Ruiz por el recurrente.
Posteriormente, y con el fin de evitar trastornos o difi-cultades futuras en relación con varias fincas que constan inscritas en el Registro a nombre de Emiliano Rodríguez, el recurrente otorgó el 11 de septiembre de 1947, ante el notario Lie. Buenaventura Esteves, la escritura núm. 98 so-bre Acta Aclaratoria, en la cual hizo un recuento detallado de las circunstancias relacionadas con el uso del apellido Ruiz y de la providencia aprobatoria de la información “ad perpotuam memoriam”, y solicitó del Registrador de la Pro-piedad de Aguadilla “que a todos los efectos legales se sirva hacer constar al margen' de las inscripciones de las fincas mencionadas el hecho de que el Emiliano Rodríguez que apa-rece como dueño de dichas fincas es la .misma persona que se conoce generalmente como Emiliano Ruiz, mayor de edad, propietario, casado con Doña Mercedes Vázquez y vecino de Lares, P. R.”
El Registrador devolvió dicho documento con la siguiente nota:
“Devuelto este documento, con vista de otro, sin practicar en el Registro operación alguna por no estar el mismo comprendido entre los documentos inscribibles en el Registro de la Propiedad, de acuerdo eon el artículo 2 de la Ley Hipotecaria.”
*184Para revisar esta nota interpuso Emiliano Ruiz el pre-sente recurso gubernativo y alega que es errónea e improce-dente, fundamentalmente:
“1. porque el artículo 2 de la Ley Hipotecaria no es aplicable a este caso, por cuanto el aquí recurrente no está solicitando la ins-cripción de ningún título, acto o contrato, etc. de los comprendidos en dicho artículo, sino una simple anotación al margen de las ins-cripciones ya .existentes en el Registro, en virtud de una providencia judicial, con el fin de evitar confusiones en el futuro que pudiera ocasionar el uso del apellido ‘Ruiz’ en lugar del ‘Rodriguez’ que aparece en el Registro.”
Tiene razón el recurrente. En este caso no se solicitó la inscripción do ningún título, acto o contrato de los com-prendidos en el articuló 2 de la Ley Hipotecaria. El recu-rrente únicamente solicitó que al margen de las inscripcio-nes de aquellas fincas que aparecen en el Registro a nom-bre de Emiliano Rodríguez se anotara la circunstancia re-lacionada con el uso del apellido Ruiz por dicho Emiliano Rodríguez, hecho que ya había sido perpetuado en el Regis-tro Demográfico a virtud de orden judicial. No vemos ra-zón alguna por la cual el Registrador no pueda hacer esto por medio de una nota marginal. Por su naturaleza, las no-tas marginales pueden considerarse como “asientos acceso-rios o de referencia en relación» con el asiento principal de inscripción o anotación, a cuyo margen figuran”. Lecciones de Derecho Hipotecario por Luis'Muñoz Morales, Tomo I, pág. 300. Cita, además Muñoz Morales, al profesor, Dr. M. Dorta Duque al efecto de que “son las advertencias que se hacen al margen de los asientos de los libros del Registro para relacionar unos asientos con otros, o hacer constar el cumplimiento de una obligación, o llamar la atención res-pecto ele algtma peculiaridad del asiento principal, que determine su vigencia o su cancelación, a fin de determinar con seguridad y certeza la verdadera actuación y situación de cada asiento.” (Bastardillas nuestras.) — Curso de Legis-lación Hipotecaria, Tomo 2, pág. 227.
*185Precisamente lo que pretende el recurrente en este caso es que las notas marginales que solicita, llamen la atención hacia la peculiaridad existente en los asientos principales de las fincas que tiene inscritas, al efecto de que el Emiliano Rodríguez en ellas mencionado es la misma persona cono-cida por Emiliano Ruiz, según determinación judicial.
La interpretación que pretende dar el Registrador recu-rrido al caso de Ex Parte Pérez, 65 D.P.R. 938, el cual cita en su alegato, no es correcta. Es verdad que allí dijimos que “ . . . en Puerto Rico no existe estatuto que autorice el cambio de nombres o apellidos”, pero no es menos cierto que resolvimos que dentro de los estrechos límites de la in-formación “ad perpetuara”, cabe una providencia que dis-ponga se perpetúe el testimonio y ordenamos que en la ins-cripción del nacimiento de la peticionaria se hiciera constar que a Romana Pérez siempre se le había conocido por Ro-mana Torres. Lo mismo se hizo en el presente caso.
La Corte de Distrito de Aguadilla en la resolución dic-tada en la información “ad perpetuam memoriam”, instada por “Emiliano Rodríguez conocido por Emiliano Ruiz”, no ordenó, como cree el recurrido, que en el Registro Demográ-fico se cambiara el apellido del recurrente. Tampoco pre-tende el recurrente, ni podría pretenderlo con éxito, que se varíen las inscripciones existentes en el registro con dicho fin.
Concretándonos a los hechos del presente caso, creemos que perpetuado ya el hecho de que el recurrente, quien tiene inscritas varias fincas en el Registro de la Propiedad de Aguadilla con el nombre de Emiliano Rodríguez, es la misma persona que se conoce por el nombre de Emiliano Ruiz, mayor de edad, propietario, casado con Doña Mercedes Váz-quez y vecino de Lares, circunstancias personales idénticas a las del Emiliano Rodríguez a cuyo nombre figuran inscri-tas las fincas en d Registro, nada hay en la ley ni se perju-dican terceras personas en que, por medio de notas mar-*186ginales en las inscripciones de las referidas fincas que apa-recen a nombre del recurrente en el Registro, se baga constar que, por orden judicial se ba perpetuado dicho he-cho.

Procede la revocación de la nota recurrida y ordenarse al registrador que efectúe las anotaciones solicitadas.